Exhibit CERTIFICATIONS I, Kevin M. Donovan, certify that: 1. I have reviewed thisAmendment No. 1on Form 10-Q/A of Bottomline Technologies (de), Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Company Name Date: January 14, 2010 By: /s/KEVIN M. DONOVAN Kevin M. Donovan Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer)
